Citation Nr: 1200438	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1980 to June 1980 and active service from October 1990 to May 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In his December 2008 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in March 2010, he withdrew that request and asked that his appeal be forwarded to the Board.  


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran's service-connected left knee and left elbow disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2008 letter satisfied the duty to notify provisions, to including notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Veteran specifically indicated in August 2009 that there were no other records from Southwest Center for Orthopedics and Sports Medicine other than those he previously submitted.  The absence from the claims file of any outstanding VA outpatient treatment records dated more recently than those of record have not prejudiced the Veteran, as his claim for an earlier effective date would not be substantiated by later-dated records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's July 2007 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, have been obtained and associated with the claims file.  38 C.F.R. § 3.159 (c) (2).  

VA examinations had previously been conducted in May 2008 and September 2009 to determine the severity of the Veteran's service-connected disabilities, and a VA examination was conducted in May 2010 to determine whether those disabilities resulted in unemployability.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Each of the VA examinations inquired as to the Veteran's symptomatology, and conducted range of motion and radiology testing of the Veteran's elbow and knee disabilities as appropriate.  A complete physical evaluation was also conducted at the May 2010 VA examination, and those clinical findings considered in forming an opinion and providing a rationale as to the Veteran's employability.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Service connection is in effect for left knee status post patelectomy and arthroscopy with traumatic arthritis, rated as 30 percent disabling, and left elbow traumatic arthritis, rated as 10 percent disabling.  With no disability being rated as 40 percent disabling or greater, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  Therefore, TDIU may be awarded on an extraschedular basis in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but are unable to obtain or maintain gainful employment due to one or more service-connected disorders. 

Here, the medical evidence of record does not show that the Veteran' service-connected disabilities, alone, result in unemployability.  The May 2010 VA examiner concluded that the Veteran was precluded from doing any kind of manual labor secondary to his service-connected disabilities, to include his previous work in the field of electrical system maintenance, as a result of the lack of range of motion in his left knee and the type of pulling with the elbow the work would require.  However, the examiner found that the Veteran could do sedentary work without difficulty, and noted that the Veteran's overall incapacity was mild.  The May 2008 VA examiner concluded that any occupation that required exerted physical activity involving his left elbow would most likely provoke a flare-up with pain, but that it should not limit him from any occupational opportunity.  An August 2007 opinion by a VA medical professional, annotated in May 2008, indicated that the Veteran's knee condition permanently precluded him from physical labor jobs, to include anything involving climbing or repetitive squatting, but that he could perform desk or clerical work. 

To the extent that the Social Security Administration (SSA) has found that the Veteran is disabled, the July 2007 SSA disability determination predicted that finding of disability on the Veteran's left knee condition, plus his nonservice-connected dysthymia.  However, the criteria for TDIU require that only service-connected disabilities be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, VA's determination of unemployability is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

While the record reflects that the Veteran has some occupational impairment resulting from his service-connected disabilities, as contemplated by the 40 percent current combined rating, the evidence does not establish that it alone precludes gainful employment.  Temporary total ratings have been granted three times following the Veteran's 2002, 2005, and 2006 left knee surgeries, with an additional one-year period where the 100 percent rating following the third surgery, a total knee replacement.  However, his history of surgery does not take the Veteran's disability picture so far outside the norm that an extraschedular referral is required.  Each of the medical professionals' opinions discussed above already indicates that the knee and/or elbow conditions preclude manual labor, but none of the opinions conclude that the Veteran's service-connected disabilities, alone, limit him from working in a sedentary capacity.  
Further, other statements reflect the Veteran's assertions that he cannot work due to other conditions besides those for which service-connection is in effect.  In conjunction with his applications for SSA benefits, he has asserted that one or more nonservice-connected disabilities, to include a psychiatric condition, preclude him from working.  Again, nonservice-connected disabilities cannot be considered in determining employability for VA purposes.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Finally, the Veteran asserted in his December 2008 VA Form 9 that his post-high school education was limited to trade schooling in brick masonry and carpentry, neither of which he felt he could do in light of his knee and elbow disabilities.  However, the opinions discussed above each reflect that the Veteran is capable of sedentary employment.  The evidence does not establish that attempts to enroll in vocational rehabilitation through VA or other job training, such that sedentary employment would not be possible in a field other than that in which he previously worked.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For these reasons, and those discussed above, TDIU is not warranted.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected disabilities, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


